﻿164.	 It is my pleasure at the outset to congratulate the President on his election as President of the thirty- eighth session of the General Assembly. I trust that his long experience and high qualifications will be a great help to the session in reaching the results we all seek.
165.	At the same time, I should like to thank the President of the preceding session, Mr. Imre Hollai, for the wisdom he displayed while conducting the affairs of that session.
166.	I should like also to express our appreciation of the efforts made by the Secretary-General to consolidate the role of the United Nations and increase its efficiency.
167.	Kuwait, which believes the world Organization is but a reflection of international society, would like to congratulate the State of Saint Christopher and Nevis on joining the United Nations and takes this opportunity to express its conviction that that new Member will respect its international commitments and fulfil its responsibilities in a capable and competent manner.
168.	I should like us all to look back and recall together the gist of the statements made during the general debate at the thirty-seventh session. Those statements concentrated on the spirit of hope and optimism expressed in the Secretary-General's report on the work of the Organization, which courageously and realistically diagnosed the weaknesses in the international situation that were threatening to lead to the brink of disaster and the effective role that the United Nations should play regarding the world order, and offered valuable suggestions for the course of treatment.
169.	Now that a full year has passed since the presentation of that report, on which the Security Council continues its consultations, we must ask ourselves responsibly and honestly what has been done to translate the letter and spirit of the report into reality. What contribution have we made to improve the bleak image of our world today, to eliminate or defuse the hotbeds of international conflict and to enhance the role and effectiveness of the world Organization?
170.	Regrettably, the response to all those questions must be negative, for the international situation has not improved, the role of the United Nations has not become more prominent or assertive and the Organization has not become more effective. On the contrary, grave events persist on the international scene, with all their dangerous implications with regard to war and peace, backwardness and development. Last year the world witnessed, as it continues to witness, the occupation of Lebanon, the destruction of Beirut, the refusal of Israel to comply with Security Council resolutions regarding the immediate and unconditional withdrawal of its forces, the escalation of oppressive actions in the occupied Arab lands, the continuance and escalation of the war between Iraq and Iran, the grave tension in Central America with all its dangerous potential, the escalation of racist oppression in southern Africa and the continued deterioration of the situation in Afghanistan and Kampuchea. But that is not all. There are also problems relating to the economic and social fields as well as human rights.
171.	The big Powers bear the primary responsibility for the deterioration of the current world situation. The international community has seen how the narrow special interests of those Powers have been given precedence at the expense in the long term of the common interests of the majority of the nations of the world. It has also seen how they use situations not for the purpose of solving problems, but rather for the purpose of including them in their strategic plans. The inability of the United Nations to solve various problems is, but a reflection of the general international situation. The big
Powers increasingly push the Organization towards the periphery of events instead of using it as the prime mover in the settlement of the serious crisis.
172.	Kuwait's responsible attitude is that this situation is not in keeping with the hopes and aspirations of mankind for peace, progress and justice, the very hopes and aspirations which are embodied in the ideals and concepts of the Charter, for whose preservation mankind has carried out a bitter struggle.
173.	The question of Palestine has been the focal point of attention since the creation of the United Nations. It has been discussed at all General Assembly sessions. The first international conference sponsored by the United Nations on the question of Palestine was held recently, which in itself is an indication of the importance of this question and its relationship to world peace and security.
174.	It is clear to the world that the question of Palestine is the basic problem in the Middle East and the nucleus of the Arab-Israeli conflict, and until the international community imposes a just, permanent and comprehensive solution which is acceptable to the Palestinian people and satisfies its national ambitions, there will be no peace in the region, the state of conflict will persist and world peace and security will remain jeopardized.
175.	Through the ages it has been proved by experience, particularly in the Middle East area, that force, no matter how heavy and how varied its methods, will never succeed in uprooting national feelings or forcing rightful owners to relinquish their rights. On the contrary, people cling to their rights and defend their principles. Therefore, we reiterate the principles on which peace in the region must be based and which are accepted by the international community and were asserted recently in the Geneva Declaration on Palestine and the Programme of Action set forth by the International Conference on the Question of Palestine.'" These are: unconditional Israeli withdrawal from all Arab lands occupied since 1967, including the Holy City of Jerusalem; the restoration of the inalienable national rights of the Palestinian people, including the right of the Palestinians to return to their homeland and recover their properties and their right to self-determination and to establish their own independent State; recognition of the PLO as the sole legitimate representative of the Palestinian people; and the cessation of the establishment of Israeli settlements and the dismantling of those already established in the occupied Arab lands.
176.	The real catastrophe of the Palestinian people regrettably reflects, in one of its aspects, the weakness of the international will and its submission to the logic of force instead of defence of truth and justice. In spite of the international attention to and awareness of the Palestinian question, and in spite of the various conferences and resolutions, this question remains unsolved. In fact it is becoming more and more complicated and tense because of Israel's policy of fait accompli in continuing its aggression to keep the world preoccupied with what is new and co forget what is old. Israel has ignored all the resolutions of the United Nations, in particular those of the Security Council, aided and abetted by the United States, whose unlimited support includes all the financial, military and moral support that Israel needs. This has made Israel an instrument of United States strategy in the region at the expense of the legitimate interests and the historic rights of the rest of the region's nations.
177.	It has become quite obvious that as long as the United States is conferring this kind of immunity on Israel and protecting it from the implementation of the international will, the settlement of the Palestinian question will remain unattainable. Therefore Kuwait invites the United States to take a balanced look at that principal question. An unbalanced view could threaten the security and interests of a great number of the nations of the world.
178.	Driven by its aggressive tendencies and expansionist and racist philosophies, Israel has committed another crime in Lebanon, one which started a year ago and is still going on, by occupying its land, dispersing its people and perpetrating massacres unprecedented in the history of mankind. Israel, with its military brute force, still refuses to withdraw from Lebanon and makes uncompromising conditions which only reveal its real intention to continue the occupation.
179.	The international community, embodied in this Organization, bears a primary responsibility for restoring security and stability to that blighted land. First and foremost is the responsibility to deter the Zionist entity and force it to withdraw from Lebanese territory, instead of supporting it with more supplies of the machines of war and destruction and providing a political cover for its practices, which are contrary to the principles of justice and international law.
180.	The Israeli invasion of Lebanese territory has created internal complications which have almost disrupted the Lebanese entity. It has also created devastation and destruction. The brothers and friends of Lebanon were duty-bound to stand by it in its plight. Efforts were made and many initiatives were taken to preserve its people, its sovereignty, its national integrity and even its national cohesion. The world has seen the positive results of the initiatives of the sister Kingdom of Saudi Arabia: its good offices and its extensive efforts to get the parties together and entice them away from the battlefield to the negotiating table. While we pay a tribute to that initiative, we look forward to the support and help of the international community in restoring life, stability and security to our sister Lebanon.
181.	Kuwait demands the implementation of the Security Council resolutions which call for the unconditional and immediate withdrawal of Israel from Lebanon and the cessation of all intervention in the internal affairs of that sister country and of all efforts to provoke trouble and feuds among its people. Kuwait has always supported the unity, integrity and independence of Lebanon and the restoration of its stability and prosperity.
182.	The other bitter conflict which afflicts our region is the continued Iraq-Iran war, which has now, regrettably, entered its fourth year.
183.	The developments in and continuance of that war in that strategically important location of the world threaten not only the two parties to the dispute but all the States of the region.
184.	We fully appreciate all the sincere international efforts, both collective and individual, made so far to stop the war, the latest being the initiatives taken by the States of the Gulf Co-operation Council. We regret that none has been successful.
185.	While welcoming from this rostrum Iraq's acceptance of and concurrence with all peace initiatives, Kuwait hopes that neighbouring Muslim Iran will follow suit and invoke the letter and spirit of Islam, which call for peace, goodwill, brotherhood, justice and coexistence and reject hostility, hatred and grudges, so that the human and economic capabilities of the peoples of Iraq and Iran may become, springs of goodwill, well-being and peace which will overflow and spread throughout the region and the world.
186.	The cause of peace and security in any part of the world is indivisible, and nations cannot allow that danger, which threatens the peace and security of the world, to continue, grow and bear along with it human and economic forces, diverting them from their natural course in the service of man and of peace, without taking common action to stop the war. Kuwait feels that the big Powers and the Security Council have a certain responsibility to take quick and serious action to stop this war.
187.	The strategically located Arabian Gulf area has always been a focal point of attention for the big Powers, which were always looking for footholds there, and to such an extent that with their political awareness, the peoples of the region soon realized the far-reaching importance of co-operation among themselves in various spheres as an exemplary deterrent to surrounding dangers. The Gulf Co-operation Council has asserted that it represents the consensus and unity of purpose of the member States. The Council expressed the natural truth that the preservation of the peace, security and stability of the Gulf area is the collective responsibility of its States, without foreign intervention of any kind. The Council has proved in the short period of its existence that it is an important and effective political and economic instrument, and the results of its efforts are beginning to show clearly in the region.
188.	Kuwait, which supports all international efforts to implement the Declaration of the Indian Ocean as a Zone of Peace views that concept from its deep conviction that the whole Asian continent is in need of peace so as to allow its valuable economic resources and natural wealth to be developed under programmes beneficial to its peoples. We hope that the countries participating in the preparatory work of the conference on this subject will display serious political will in order to promote the Declaration of the Indian Ocean as a Zone of Peace.
189.	International problems do not persist or escalate unless there are extraneous forces which aggravate them and utilize them for special objectives or purposes. Kuwait therefore would like to see the Muslim people of Afghanistan exercise its right to independence free from foreign intervention. We look forward with hope to the success of the United Nations efforts to restore normal life to Afghanistan and to settle the Kampuchean problem by peaceful means, without resorting to any acts that may justify foreign intervention.
190.	The reality which we are experiencing today in the Middle East is similar to another reality in the African continent. In the same way as our region has been affected by a Zionist racist regime and a usurping system, Africa is being assailed by a hateful racist regime which dominates the black majority, by right the lawful owners in South Africa, which continues to occupy the province of Namibia. The racist regime is not even satisfied with this; it also seeks to follow a policy of hegemony and intervention in the affairs of neighbouring African countries.
191.	Kuwait considers the situation in southern Africa a fundamental challenge to the international community and to this Organization in particular. The repeated recommendations and resolutions adopted lately by the Security Council, the International Conference in Support of the Struggle of the Namibian People for Independence s and the Second World Conference to Combat Racism and Racial Discrimination" indicate how concerned the international community is about this crucial situation. These bodies also call on all parties concerned to assume their international responsibilities, particularly those which the five Western Powers took upon themselves in order to solve the question of Namibia and oversee the implementation of Security Council resolution 435 (1978), which offers the primary basis for the settlement of the problem of Namibia.
192.	Kuwait confirms its support for the rights of the black majority in South Africa and its solidarity with it in its bitter struggle against policies of discrimination and affirms its support for and solidarity with the just struggle of the people of Namibia under the leadership of its sole legitimate representative, SWAPO, for independence and self-determination. It also offers us its support for and solidarity with the African front-line States in their struggle against repeated aggression from South Africa.
193.	While watching with concern the increasing challenges confronting the international community, Kuwait is very sorry that the area of Central America is now witnessing an aggravated conflict between the two great Powers, the very thing which raises tension in the area. We feel that the problems which confront the States of that area cannot be solved by flexing one's muscles, but rather by supporting honest peaceful initiatives which aim at solving them and by providing economic and social justice to its peoples. We therefore attach special attention to initiatives by the States of the area, particularly the States of the Contadora Group, to put an end to the deteriorating situation and to restore peace and stability to this important part of the world.
194.	The currently deteriorating conditions in the world economy are the result of the economic policy practiced by the industrialized nations, which tend to solve their problems in a spirit of individualism, in isolation from the interests of the international community and without taking into consideration the interaction of integrated international economic relations, a prerequisite for a prosperous world economy as a whole. The continuation of such economic policies by the industrialized nations is threatening to lead to a collapse of international economic relations, as well as to confrontation among the industrialized nations themselves on the one hand, and between them and the developing nations on the other. We therefore believe that the advanced nations should revise their negative attitude towards the launching of the global negotiations, which will constitute the proper framework for the creation of the new international economic order.
195.	The currently adverse situation of the world economy has left its negative impact even on the petroleum- marketing situation, which in turn affected the countries of the Organization of Petroleum Exporting Countries by leaving them in a situation where they cannot accept new financial commitments. The increasing cost of development, coupled with the reduction in revenues, has led to the emergence of deficits in the balances of payment of some of those countries and to a lessening of the ability of some of them to secure financial aid. Kuwait therefore feels that no new financial apparatus should be introduced, efforts being concentrated instead on the present apparatus with a view to amending it in such a way as to enable it to adapt to changes in the world economy.
196.	In spite of this, Kuwait is doing its best, either alone or in conjunction with the other members of the Gulf Co-operation Council, to help developing nations and increase its co-operation with them.
197.	We all have a duty to ease the burden of the developing nations, particularly the least developed among them, since those countries are Suffering from the burdens of accumulated debts, inflation and the escalating prices of imported products.
198.	I should like to make clear that Kuwait is fully aware of its responsibility to strengthen economic cooperation among developing nations.
199.	It is Kuwait's conviction that concern over the increased hotbeds of tension in the world and the continuation and intensification of international conflicts should not prevent us from considering the greatest danger which threatens world peace and security, namely, the unchecked arms race which threatens the whole world and pushes it towards the edge of the precipice.
200.	Kuwait feels that the dawning of a new era of peace, progress and justice for all peoples is still being hindered by the continued escalation and stunning developments in means of mass destruction. Kuwait therefore calls for the full scientific and technological potential, as well as the financial means and human resources, which have so far been directed to armament programmes and military development to be used for peaceful purposes in the service of mankind, which seeks to protect present and future generations and to narrow the gap between the rich countries and those still in the developing stage.
201.	Kuwait calls upon the international community to face up to the great challenge presented by the close relationship between disarmament and development—a challenge which calls for joint action to meet it.
202.	A great number of world leaders having come here to address the General Assembly at its present session, in response to an initiative taken by Mrs. Indira Gandhi, current chairman of the Movement of Non- Aligned Countries and President of the Movement's latest summit conference at New Delhi, Kuwait feels that this gathering is in itself an expression of the deep sense of a collective international desire to contribute to the solution of current problems and to support and reassert the principles of truth, justice, peace and coexistence among nations which have become an acceptable framework for joint action. Kuwait hopes therefore that the general debate and bilateral and multilateral meetings among those leaders will offer a good opportunity for a meeting of minds and a determination to start joint action for the good of mankind and peace for humanity.
203.	I also pledge to the President of the General Assembly the positive contribution of the delegation of Kuwait in seeking to reach common goals.
 

